DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendment of claims 30, 34, 45, & 53, as well as the cancellation of claims 48 & 56. Claims 1 – 29, 31 – 33, & 36 – 44 were previously cancelled. Claims 30, 34 – 35, 45 – 47, 49 – 55, & 57 are currently pending and examined herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 30, 34 – 35, 45 – 48, & 50 – 56 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 2007/0207692), in view of Terao et al. (JP 09-132898) and Cho et al. (US 2010/0159231 A1).
Ono et al. teach a cellulose nonwoven fabric (Applicant’s “fiber-reinforced fabric sheet,” “thin sheet of core material” and “pre-preg”) impregnated with a thermoset resin (paragraphs [0058] & [0157]) having a thickness of 5 – 80 µm (paragraph [0105]).  The cellulose fibers have a diameter of 1,000 nm (1 µm) or less, preferably 500 nm (0.5 µm) (claims 30, 34, 45, & 53). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Non-cellulose fiber components of the cellulose nonwoven fabric (pre-preg), such as organic non-cellulose fibers (paragraph [0089]), resin, and inorganic filler particles (paragraph [0153]), are less than 50% by weight, more preferably less than 20% by weight of the nonwoven fabric (paragraph [0152]) (claims 30, 34, 47, 50, 52, 55).  As such, the cellulose fiber is present in the amount of greater than 50% by weight and the resin is present in the amount of less than 50% by weight. The cellulose fibers include natural cellulose fibers or regenerated cellulose fibers (paragraphs [0067] & [0070]) (claims 30 & 34). When regenerated cellulose fibers are the cellulose fiber of choice, the fabric contains 0% natural cellulose fibers, which is less than 50% by weight (claims 30, 34, 46, & 54).
Furthermore, in some embodiments the fabric has an air permeability of not less than 5 s/100 ml and not more than 900 s/100 ml.  In other embodiments, the air permeability is not less than 1000 s/100 ml (paragraphs [0033] – [0034] & [0105]) (claims 30 & 34). The nonwoven cellulose fabric is used for printed wiring board for electronic materials and separators of electronic devices (paragraph [0155]) (claim 35). 
Ono teach the cellulose nonwoven fabric can be expected to function as a separator in an electric storage device (paragraphs [0007] & [0156]).

Terao et al. teach a base paper (a cellulose fiber layer) for use as an electrical insulating laminate (separator) within a printed circuit board (paragraphs [0001] – [0002]). The base paper is formed by mixing a crosslinking agent with cellulose fiber as a main raw material. The presence of crosslinking agent improves resistance of silver migration without impairing dimensional stability (paragraph [0009]). For example, the crosslinking agent A content of the laminated cellulose fiber sheet is 5 wt.% (Example 1: paragraph [0014]). 
Therefore, based on the teachings of Terao et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate about 5 wt.% of crosslinking agent into a cellulose base paper for use as a separator in a printed circuit board in order to improve silver migration resistance without impairing dimensional stability.
Ono et al. do not explicitly teach the amount of resin in the non-woven fabric.
Cho et al. teach a thermosetting resin comprising (meth)acrylol groups (paragraph [0212] – [0213]) (claims 30, 34, & 51), which is impregnated into a reinforcing material, such as non-woven cellulose fabrics (paragraph [0246]). The (meth)acrylol resin of the cured product may be impregnated in an amount of about 40 wt.% to about 70 wt.% of the total amount of prepreg for sufficient mechanical strength and prepreg stability, as well as adhesion between prepregs when more than one prepreg is present (paragraph [0249]).  The prepreg forms a printed circuit board (paragraph [0250]) (claims 30 & 34).

Applicant’s claims 30 & 34 require the resin to be present in the amount of 50 – 500 parts by weight based on 100 parts by weight of the regenerated fine cellulose fiber layer.  Based on Applicant’s remarks filed 12/16/2020, we are assuming Applicant’s fiber layer is referring the layer comprising only fibrous material and crosslinking agent before impregnation with curable resin B.  
In other words, Applicant is claiming 50 – 500 parts resin per 100 parts fiber and crosslinking agent, then Applicant’s claim is suggesting a total of 150 – 600 parts total of the entire layer with resin.  As such, when stated in terms of % by weight instead of parts per resin per parts non-resin in the layer, Applicant is claiming 33 – 83 wt.% resin based on the total weight of the prepreg (fiber layer with resin).  Therefore, the amount of thermoset resin taught by Cho et al. (40 – 70 wt.%) is within Applicant’s claimed range.

Claims 49 & 57 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al., Terao et al., & Cho et al., as applied to claims 30 & 34 above, and further in view of Yen et al. (U.S. Patent No. 6,159,634).

Yen et al. teach a separator comprising multiple nonwoven layers, at least one of which is a base layer.  A basis weight of at least one layer should be low enough to provide good ion transport between cathode and anode, preferably less than 25 grams per square meter, such as 20 g/m2 (Tables I – II).
Therefore, based on the teachings of Yen et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form a multilayer separator, wherein at least one layer of the separator is a base layer of nonwoven fabric having a basis weight of 25 g/m2 or less, in order to achieve sufficient ion transport between the cathode and the anode of the electronic device.

Response to Arguments
Applicant argues, “The Office objects to claim 53 as the claim should state ‘fiber diameter of the fibers composing the fine….’ See Office Action at 2. Applicant has made appropriate corrections to claim 53 to improve form. Applicant therefore believes that this objection is rendered moot and respectfully requests withdrawal of this objection” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 53, the objection to claim 53 is withdrawn.

Applicant argues, “The Office rejects claims 34, 35 and 51 – 57 under 35 U.S.C. § 112(a) as allegedly failing to comply with the written description requirement. Office the prepreg, the curable resin thereof or thermoplastic resin’ in paragraph [0080] refers to ‘a prepreg-,’ or ‘a curable resin thereof,’ which refers to a fiber-reinforced plastic sheet obtained by using a thermoplastic resin (and not the prepreg). From the description in the specification, a person of ordinary skill in the art would understand that the cured material made from the preg and the curable resin would refer to the fiber-reinforced plastic sheet. See, e.g. As-filed Specification at [0108] (showing the procedure of fabricating the composite prepreg sheets into composite sheets by impregnating a resin component and curing thereafter). Accordingly, the description in paragraph [0080] defines the content of the fine cellulose fiber layer contained in either the prepreg or the fiber-reinforced plastic sheet, supporting the claim element at issue in claim 34 (Remarks, Pgs. 8 – 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Applicant argues the following:
The description ‘the prepreg, the curable resin thereof or thermoplastic resin’ in paragraph [0080] refers to ‘a prepreg-,’ or ‘a curable resin thereof,’ which refers to a fiber-reinforced plastic sheet obtained by using a thermoplastic resin (and not the prepreg).

This explanation of the terms given by Applicant is incorrect. As explained in Applicant’s paragraph [0057], the resin for impregnating a fine cellulose fiber layer may be a curable resin (heat-curing or photo-curing resin) or a thermoplastic. Contrary to Applicant’s assertion, Applicant’s specification does not provide a teaching of a non-prepreg method of forming a fiber-reinforced plastic sheet. One of ordinary skill in the art would understand that a “pre-preg” refers to a fibrous body before (hence the use of the term “pre”) the impregnation of resin. However, Applicant’s specification and claims 
However, despite Applicant’s partially incorrect explanation, Applicant’s explanation of the issues presented under 35 U.S.C. 112 (b) discussed below have resolved the current issue under 35 U.S.C. 112 (a):
Applicant’s specification, paragraph [0052], teaches the crosslinking agent is added as a resin during the step of mixing fibers, before the step of impregnation with resin or other additives. As such, Applicant’s claim limitation regarding the amount of regenerated fine cellulose fibers (claims 30 & 34), the amount of natural cellulose fibers (claims 54 & 55), and the amount of crosslinking agent (claims 30 & 34) is assumed to be the amount based on the definition of the fine cellulose fiber layer as the fibrous material and crosslinking agent alone (before impregnation with resin B).
The heat-curable resin and photocurable resin (B) is a mixture of curable polymer resin, inorganic particles, and other non-crosslinking additives. As such, the amount of inorganic particles (claims 50 & 52) is assumed to be based on the total weight of the resin B mixture before the impregnation step.
Applicant’s claim limitation regarding the parts by weight of heat curable resin and fine cellulose fiber layer (claims 30 & 34) is assumed to be the amounts of resin (B) mixture for impregnating (A) the fine cellulose fiber layer comprising only fibrous material and crosslinking agent.

Applicant argues, “The Office first contends that the claim element ‘the thin sheet is impregnated into a heat-curable and/or photocurable resin’ in claim 34 ‘doesn’t make sense’ in view of the specification’s teachings that the thin layer is impregnated with resin (B). See id. at 4. Without conceding the propriety of this rejection and solely in an effort to expedite prosecution, Applicant has amended claim 34 to recite ‘the thin sheet is impregnated with a heat-curable and/or photocurable resin (B)” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 34, the rejection of claim 34 under 35 U.S.C. § 112(b) has been withdrawn.

Applicant argues, “Second, the Office takes issue on the claim elements (1) ‘wherein the content of the fine cellulose fiber layer in the [fiber-reinforced plastic sheet] is 1% by weight to 80% by weight’ and (2) ‘an amount of the heat-curable resin and/or photocurable resin (B) is 50 parts by weight to 500 parts by weight based on 100 parts by weight of the regenerated fine cellulose layer.’ See id. at 5. The Office contends that ‘fine cellulose fiber layer’ is unclear in that it may refer to the fibrous material alone or if it may include other non-resin components within the layer. See id. Applicant, however, asserts that the ‘fine cellulose fiber layer’ in claims 30 and 34 refers to the fibrous material alone and that it excludes other non-resin components within the layer, including crosslinking agent and/or inorganic particles” (Remarks, Pgs. 9 – 10).
EXAMINER’S RESPONSE: Applicant’s specification teaches the fine cellulose fiber layer is impregnated with resin B (paragraph [0057]). Therefore, the Examiner accepts Applicant’s explanation that the fine cellulose fiber layer should be interpreted to not include resin B or any additives within resin B, such as inorganic particles. 
Although Applicant’s explanation is partially incorrect, the indefiniteness issues have been resolved by the amendments and the rejection under 35 U.S.C. 112 § (b) has been withdrawn.

Applicant argues, “Third, the Office takes issue on the claim elements ‘a fine cellulose fiber layer containing 50% weight or more of regenerated fine cellulose fibers’ and ‘the regenerated fine cellulose fiber layer’ in claims 30 and 34. See id. The Office contends that ‘[i]t is not clear whether Applicant intend for these to be synonymous layers, or different layers.’ Id. Without conceding the propriety of this rejection and solely in an effort to expedite prosecution, Applicant has amended claims 30 and 34 to remove the recitation of ‘regenerated’ from the fine cellulose fiber layer, as they refer to synonymous layers” (Remarks, Pg. 10).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 34, the rejection regarding “the fine cellulose fiber layer” vs. “the regenerated fine cellulose fiber layer” under 35 U.S.C. § 112(b) has been withdrawn.

Applicant argues, “Accordingly, a person of ordinary in the art would not have arbitrarily used a fiber that is not in the preferred range of thickness, when Ono teaches a strong preference for the use of a fiber with the number average diameter of 200 nm or less to obtain a nonwoven fabric with superior properties. Therefore, it would not have been obvious for one skill in the art to use a fiber layer that is 0.25 µm to 2.0 µm, which is now recited in independent claims 30 and 34, from the teachings of Ono…Although Ono discloses a very broad range of a diameter of 1,000 nm (1 µm) or less, it does not teach the claimed range of 0.25 µm to 2.0 µm with sufficient specificity, and therefore, Ono does not suggest or teach the use of a fine cellulose fiber that has a specific surface area equivalent fiber diameter of 0.25 um to 2.0 um. See M.P.E.P. 2131.03 (citing Atofina v. Great Lakes Chem. Corp. 441 F.3d 991, 999 (Fed. Cir. 2006), which held that a reference temperature range of 100 – 500 degrees C did not describe the claimed range of 330 – 450 decrees C with sufficient specificity to be anticipatory, even though there was a slight overlap between the reference’s preferred range (150 – 350 degrees C) and the claimed range, as the patentee described the claimed temperature range as ‘critical’ to enable the process to operate effectively, and showed that one of ordinary skill would have expected the synthesis process to operate differently outside the claimed range” (Remarks, Pgs. 11 – 12).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, the cellulose fiber diameter range taught by the reference are not arbitrary. It would have been obvious to one of ordinary skill in the art to form the cellulose fibers to any diameter within the range disclosed by the reference, not merely the most preferred embodiments. MPEP 2122 [R-6]. II. states:
In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994) 

	Second, the Examiner notes that matters of sufficient specificity and anticipation (Atofina v. Great Lakes. Corp) are discussed in cases in which the rejections are made under 35 U.S.C. § 102 for anticipation. The rejections of the present application were made under 35 U.S.C. § 103 for obviousness. Therefore, MPEP 2131.03 and the case law cited by Applicant are not applicable to the current rejection made under 35 U.S.C § 103. Further the examples in the specification are no sufficient to establish criticality as they use differ types of cellulose and have not been compared to the closest prior art.
Applicant argues, “Cho, which the Office relies upon for its alleged disclosure of the amount of resin, does not cure the above deficiency” (Remarks, Pg. 13).
EXAMINER’S RESPONSE: Applicant is directed to the discussion above.

Applicant argues, “…Applicant has amended claims 30 and 34 to further add the feature ‘wherein the fine cellulose fiber layer contains a reactive crosslinking agent at 5% by weight to 10% by weight.’ Neither Ono nor Cho teaches this claim element, and therefore, Applicant requests that the Office withdraw this rejection for this additional reason” (Remarks, Pg. 14).
EXAMINER’S RESPONSE: Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781